United States Court of Appeals
                     For the First Circuit

No. 08-1818

                EFRAÍN GONZÁLEZ-FUENTES, et al.,

                     Petitioners, Appellees,

                               v.

        HON. CARLOS MOLINA, Secretary of Corrections and
       Rehabilitation of Puerto Rico and Administrator of
         Corrections of the Commonwealth of Puerto Rico,

                     Respondent, Appellant.

No. 08-1819

                 CARMEN RIVERA-FELICIANO, et al.

                      Plaintiffs, Appellees

                               v.

        HON. LUIS FORTUNO BURSET, Governor of Puerto Rico;
     HON. ROBERTO SANCHEZ-RAMOS, Secretary of Justice of the
   Commonwealth of Puerto Rico; HON. CARLOS MOLINA, Secretary
       of Corrections and Rehabilitation of Puerto Rico and
Administrator of Corrections of the Commonwealth of Puerto Rico;
      HON. JOSE R. LOZADA, Director of the Bureau of Special
        Investigations of the Commonwealth of Puerto Rico,

                     Defendants, Appellants


                          ERRATA SHEET

     The opinion of this Court issued on June 10, 2010 is amended
as follows:

     On page 21, note 10, line 1, replace "Nearly all" with
"Many"
     On page 21, note 10, line 2, replace "One, however,
committed his crime" with "Some, however, committed their crimes"